DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Response to Amendment
This action is in response to the application filed on January 29, 2021.
Claims 1-20 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 2004/0004975 A1).

As per Claim 1 Shin teaches a method for preparing transmission of physical layer protocol data units (PDUs), the method being performed by a packet transmitter in a wireless communication system, the method comprising: 
detecting a need to transmit a second stream of symbols having higher priority than a first stream of symbols currently being transmitted from the packet transmitter to a packet receiver, wherein the first and second streams of symbols are each part of a respective physical layer PDU (Paragraph 0078,  0113 when a packet with a higher priority is to be transmitted on the same communications link. Packet preemption helps ensure that data store devices receive control packets as soon as possible without being slowed by network congestion as a result of data packets. The link layer encodes the codes to be transmitted via its communications link into symbols and decodes symbols received via its communications link into codes. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer); 
inserting a dedicated tag after a recent-most transmitted symbol of the first stream of symbols, the dedicated tag indicative of the first stream of symbols being subjected to pre-emption at the physical layer (Paragraph 0078, 0114, 0116 the component adds the code to the current packet and retrieves the next code in block. In block, the component saves current packet information so that it can continue storing codes in the packet after the preemption is complete. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer. The link layer also receives symbols from the physical layer, decodes those symbols into codes, and provides those codes to the transport layer. The component processes the preempting packet. The processing includes receiving each code and storing the codes in a preempting packet until the link layer indicates that it received a continue primitive.); and
 inserting symbols of the second stream of symbols following the dedicated tag for transmission of the second stream of symbols to the packet receiver (Paragraph 0073, 0116, 0130-0132 When the receiver detects a synchronization symbol, it initializes a start-of-symbol pointer in the buffer. As subsequent bits of data are received, the start-of-symbol pointer is adjusted to account for the variation in clock frequencies of the transmitter and the receiver. The encoding technique adds a ninth bit (i.e., a transition inversion indicating bit) to the 8-bit code to indicate whether the alternate bits of the code were inverted, which results in a 9-bit symbol. For example, a bit value of 0 in the ninth bit indicates that the code did not have its alternate bits inverted, and a bit value of 1 in the ninth bit indicates that the code did have its alternate bits inverted.).

As per Claim 2 Shin teaches the method according to claim 1, further comprising transmitting the second stream of symbols towards the packet receiver (Paragraph 0170, 0175 The uHF signal indicates whether to insert a NULL symbol into the stream of symbols, and the uPTR signal indicates the start bit position of a symbol).

As per Claim 3 Shin teaches method according to claim 1, wherein any remaining symbols of the first stream of symbols are inserted after the second stream of symbols (Paragraph 0182 -0185 This insertion of the NULL symbol compensates for the underrun by adding an extra symbol to the received stream. In one embodiment, a NULL symbol can be any symbol of any primitive, that is, control or synchronization).

As per Claim 4 Shin teaches method according to claim 1, wherein a predetermined number of symbols of the second stream of symbols is inserted following the dedicated tag (Paragraph 0130, 0131, 0172, 0173 The sync and null detector also signals the symbol pointer tracker whether a NULL symbol should be inserted or removed from the symbol stream. The symbol tracker pointer tracks the symbol alignment over time.. ).

As per Claim 5 Shin teaches method according to claim 1, wherein the packet transmitter is a sensor, gateway, breaker, protector, or any combination thereof (Paragraph 0009, 0073 As subsequent bits of data are received, the start-of-symbol pointer is adjusted to account for the variation in clock frequencies of the transmitter and the receiver.).



As per Claim 9 Shin teaches a method for reception of physical layer protocol data units (PDUs), the method being performed by a packet receiver in a wireless communication system, the method comprising:
 receiving a first stream of symbols, the first stream of symbols being fragmented into symbols, wherein the first stream of symbol is part of a physical layer PDU(Paragraph 0078,  0113 when a packet with a higher priority is to be transmitted on the same communications link. Packet preemption helps ensure that data store devices receive control packets as soon as possible without being slowed by network congestion as a result of data packets. The link layer encodes the codes to be transmitted via its communications link into symbols and decodes symbols received via its communications link into codes. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer); and
 receiving a dedicated tag after a recent-most received symbol of the first stream of symbols, the dedicated tag indicative of the first stream of symbols being subjected to pre-emption at the physical layer(Paragraph 0078, 0114, 0116 the component adds the code to the current packet and retrieves the next code in block. In block, the component saves current packet information so that it can continue storing codes in the packet after the preemption is complete. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer. The link layer also receives symbols from the physical layer, decodes those symbols into codes, and provides those codes to the transport layer. The component processes the preempting packet. The processing includes receiving each code and storing the codes in a preempting packet until the link layer indicates that it received a continue primitive.).

As per Claim 10 Shin teaches method according to claim 9, further comprising receiving symbols of a second stream of symbols following the dedicated tag, the second stream of symbols being fragmented into symbols and being part of a second physical layer PDU (Paragraph 0170, 0175 The uHF signal indicates whether to insert a NULL symbol into the stream of symbols, and the uPTR signal indicates the start bit position of a symbol).

As per Claim 11 Shin teaches method according to claim 10, wherein any remaining symbols of the first stream of symbols are received after the symbols of the second stream of symbols (Paragraph 0182 -0185 This insertion of the NULL symbol compensates for the underrun by adding an extra symbol to the received stream. In one embodiment, a NULL symbol can be any symbol of any primitive, that is, control or synchronization).

As per Claim 12 Shin teaches method according to claim 10, wherein a predetermined number of symbols of the second stream of symbols is received following the dedicated tag (Paragraph 0130, 0131, 0172, 0173 The sync and null detector also signals the symbol pointer tracker whether a NULL symbol should be inserted or removed from the symbol stream. The symbol tracker pointer tracks the symbol alignment over time.. ).

As per Claim 13 Shin teaches method according to claim 9, wherein the packet receiver is a sensor, gateway, breaker, protector, or any combination thereof (Paragraph 0009, 0073 As subsequent bits of data are received, the start-of-symbol pointer is adjusted to account for the variation in clock frequencies of the transmitter and the receiver.).

As per Claim 17 Shin teaches a packet transmitter in a wireless communication system, the packet transmitter comprising processing circuitry for preparing transmission of physical layer protocol data units (PDUs), the processing circuitry being configured to cause the packet transmitter to:
 detect a need to transmit a second stream of symbols having higher priority than a first stream of symbols currently being transmitted from the packet transmitter to a packet receiver, wherein the first and second streams of symbols are each part of a respective physical layer PDU(Paragraph 0078,  0113 when a packet with a higher priority is to be transmitted on the same communications link. Packet preemption helps ensure that data store devices receive control packets as soon as possible without being slowed by network congestion as a result of data packets. The link layer encodes the codes to be transmitted via its communications link into symbols and decodes symbols received via its communications link into codes. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer);
 insert a dedicated tag after a recent-most transmitted symbol of the first stream of symbols, the dedicated tag indicative of the first stream of symbols being subjected to pre-emption at the physical layer(Paragraph 0078, 0114, 0116 the component adds the code to the current packet and retrieves the next code in block. In block, the component saves current packet information so that it can continue storing codes in the packet after the preemption is complete. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer. The link layer also receives symbols from the physical layer, decodes those symbols into codes, and provides those codes to the transport layer. The component processes the preempting packet. The processing includes receiving each code and storing the codes in a preempting packet until the link layer indicates that it received a continue primitive.); and
 insert symbols of the second stream of symbols following the dedicated tag for transmission of the second stream of symbols to the packet receiver (Paragraph 0073, 0116, 0130-0132 When the receiver detects a synchronization symbol, it initializes a start-of-symbol pointer in the buffer. As subsequent bits of data are received, the start-of-symbol pointer is adjusted to account for the variation in clock frequencies of the transmitter and the receiver. The encoding technique adds a ninth bit (i.e., a transition inversion indicating bit) to the 8-bit code to indicate whether the alternate bits of the code were inverted, which results in a 9-bit symbol. For example, a bit value of 0 in the ninth bit indicates that the code did not have its alternate bits inverted, and a bit value of 1 in the ninth bit indicates that the code did have its alternate bits inverted.).

As per Claim 18 Shin teaches a packet receiver in a wireless communication system comprising processing circuitry for reception of physical layer protocol data units (PDUs) the packet receiver, the processing circuitry being configured to cause the packet receiver to:
 receive a first stream of symbols, the first stream of symbols being fragmented into symbols, wherein the first stream of symbols is part of a first physical layer PDU(Paragraph 0078,  0113 when a packet with a higher priority is to be transmitted on the same communications link. Packet preemption helps ensure that data store devices receive control packets as soon as possible without being slowed by network congestion as a result of data packets. The link layer encodes the codes to be transmitted via its communications link into symbols and decodes symbols received via its communications link into codes. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer); receive a dedicated tag after a recent-most received symbol of the first stream of symbols, the dedicated tag indicative of the first stream of symbols being subjected to pre-emption at the physical layer (Paragraph 0078, 0114, 0116 the component adds the code to the current packet and retrieves the next code in block. In block, the component saves current packet information so that it can continue storing codes in the packet after the preemption is complete. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer. The link layer also receives symbols from the physical layer, decodes those symbols into codes, and provides those codes to the transport layer. The component processes the preempting packet. The processing includes receiving each code and storing the codes in a preempting packet until the link layer indicates that it received a continue primitive.); and
 receive a second stream of symbols after the dedicated tag, wherein the second stream of symbols is part of a second physical layer PDU(Paragraph 0073, 0116, 0130-0132 When the receiver detects a synchronization symbol, it initializes a start-of-symbol pointer in the buffer. As subsequent bits of data are received, the start-of-symbol pointer is adjusted to account for the variation in clock frequencies of the transmitter and the receiver. The encoding technique adds a ninth bit (i.e., a transition inversion indicating bit) to the 8-bit code to indicate whether the alternate bits of the code were inverted, which results in a 9-bit symbol. For example, a bit value of 0 in the ninth bit indicates that the code did not have its alternate bits inverted, and a bit value of 1 in the ninth bit indicates that the code did have its alternate bits inverted.).

As per Claim 19 Shin teaches a non-transitory computer readable medium storing a computer program for preparing transmission of physical layer protocol data units (PDUs), the computer program comprising computer code which, when run on processing circuitry of a packet transmitter in a wireless communication system, causes the packet transmitter to: 
detect a need to transmit a second stream of symbols having higher priority than a first stream of symbols currently being transmitted from the packet transmitter to a packet receiver, wherein the first and second streams of symbols are each part of a respective physical layer PDU(Paragraph 0078,  0113 when a packet with a higher priority is to be transmitted on the same communications link. Packet preemption helps ensure that data store devices receive control packets as soon as possible without being slowed by network congestion as a result of data packets. The link layer encodes the codes to be transmitted via its communications link into symbols and decodes symbols received via its communications link into codes. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer); 
insert a dedicated tag after a recent-most transmitted symbol of the first stream of symbols, the dedicated tag indicative of the first stream of symbols being subjected to pre-emption at the physical layer(Paragraph 0078, 0114, 0116 the component adds the code to the current packet and retrieves the next code in block. In block, the component saves current packet information so that it can continue storing codes in the packet after the preemption is complete. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer. The link layer also receives symbols from the physical layer, decodes those symbols into codes, and provides those codes to the transport layer. The component processes the preempting packet. The processing includes receiving each code and storing the codes in a preempting packet until the link layer indicates that it received a continue primitive.); and 
insert symbols of the second stream of symbols following the dedicated tag for transmission of the second stream of symbols to the packet receiver (Paragraph 0073, 0116, 0130-0132 When the receiver detects a synchronization symbol, it initializes a start-of-symbol pointer in the buffer. As subsequent bits of data are received, the start-of-symbol pointer is adjusted to account for the variation in clock frequencies of the transmitter and the receiver. The encoding technique adds a ninth bit (i.e., a transition inversion indicating bit) to the 8-bit code to indicate whether the alternate bits of the code were inverted, which results in a 9-bit symbol. For example, a bit value of 0 in the ninth bit indicates that the code did not have its alternate bits inverted, and a bit value of 1 in the ninth bit indicates that the code did have its alternate bits inverted.).

As per Claim 20 Shin teaches a non-transitory computer readable medium storing a computer program for reception of physical layer protocol data units (PDUs), the computer program comprising computer code which, when run on processing circuitry of a packet receiver in a wireless communication system, causes the packet receiver to:
 receive a stream of symbols that is fragmented into symbols, wherein the stream of symbols is part of a physical layer PDU(Paragraph 0078,  0113 when a packet with a higher priority is to be transmitted on the same communications link. Packet preemption helps ensure that data store devices receive control packets as soon as possible without being slowed by network congestion as a result of data packets. The link layer encodes the codes to be transmitted via its communications link into symbols and decodes symbols received via its communications link into codes. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer); and 
receive a dedicated tag after a recent-most received symbol of the stream of symbols, the dedicated tag indicative of the stream of symbols being subjected to pre-emption at the physical layer (Paragraph 0078, 0114, 0116 the component adds the code to the current packet and retrieves the next code in block. In block, the component saves current packet information so that it can continue storing codes in the packet after the preemption is complete. The link layer receives codes to be transmitted from the transport layer, encodes those codes into symbols, and provides those symbols to the physical layer. The link layer also receives symbols from the physical layer, decodes those symbols into codes, and provides those codes to the transport layer. The component processes the preempting packet. The processing includes receiving each code and storing the codes in a preempting packet until the link layer indicates that it received a continue primitive.);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 - 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura  (USP: 2020/0229256 A1) in view of Prakash et al.  (USP: 2019/0220703).

As per Claim 6 Shin-Prakash teaches the method according to claim 1, However Tamura does not explicitly disclose wherein the symbols are OFDM symbols.
Prakash teaches wherein the symbols are OFDM symbols (Paragraph 0060-0061 The UEs can be configured to communicate using OFDM communication signals with a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Preamble sequence generation and/or decoding, synchronization sequence generation and/or detection, control channel signal blind decoding, radio frequency shifting. The UEs may further directly exchange communication data via respective direct interfaces the interface  may be a WiFi based link or a personal area network (PAN) based link (e.g., IEEE 802.15.4 based protocols including ZigBee, IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART etc.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamura to include OFDM symbols as taught by Prakash for reliability, to ensure that each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively (See Prakash 0061 ). 


As per Claim 7 Shin-Prakash teaches the method according to claim 1, However Tamura does not explicitly disclose wherein the dedicated tag is a special preamble
 Prakash teaches wherein the dedicated tag is a special preamble (Paragraph 0060-0061 The UEs can be configured to communicate using OFDM communication signals with a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Preamble sequence generation and/or decoding, synchronization sequence generation and/or detection, control channel signal blind decoding, radio frequency shifting. The UEs may further directly exchange communication data via respective direct interfaces the interface  may be a WiFi based link or a personal area network (PAN) based link (e.g., IEEE 802.15.4 based protocols including ZigBee, IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART etc.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamura to include OFDM symbols as taught by Prakash for reliability, to ensure that each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively (See Prakash 0061 ). 


As per Claim 8 Shin-Prakash teaches the method according to claim 1, However Tamura does not explicitly disclose wherein the wireless communication system is a wireless industrial communication system 
Prakash teaches wherein the wireless communication system is a wireless industrial communication system (Paragraph 0060-0061 The UEs can be configured to communicate using OFDM communication signals with a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Preamble sequence generation and/or decoding, synchronization sequence generation and/or detection, control channel signal blind decoding, radio frequency shifting. The UEs may further directly exchange communication data via respective direct interfaces the interface  may be a WiFi based link or a personal area network (PAN) based link (e.g., IEEE 802.15.4 based protocols including ZigBee, IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART etc.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamura to include OFDM symbols as taught by Prakash for reliability, to ensure that each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively (See Prakash 0061 ). 

As per Claim 14 Shin-Prakash teaches the method according to claim 9, However Tamura does not explicitly disclose wherein the symbols are OFDM symbols.
Prakash teaches wherein the symbols are OFDM symbols (Paragraph 0060-0061 The UEs can be configured to communicate using OFDM communication signals with a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Preamble sequence generation and/or decoding, synchronization sequence generation and/or detection, control channel signal blind decoding, radio frequency shifting. The UEs may further directly exchange communication data via respective direct interfaces the interface  may be a WiFi based link or a personal area network (PAN) based link (e.g., IEEE 802.15.4 based protocols including ZigBee, IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART etc.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamura to include OFDM symbols as taught by Prakash for reliability, to ensure that each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively (See Prakash 0061 ). 

As per Claim 15 Shin-Prakash teaches the method according to claim 9, However Tamura does not explicitly disclose wherein the dedicated tag is a special preamble.
Prakash teaches wherein the dedicated tag is a special preamble (Paragraph 0060-0061 The UEs can be configured to communicate using OFDM communication signals with a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Preamble sequence generation and/or decoding, synchronization sequence generation and/or detection, control channel signal blind decoding, radio frequency shifting. The UEs may further directly exchange communication data via respective direct interfaces the interface  may be a WiFi based link or a personal area network (PAN) based link (e.g., IEEE 802.15.4 based protocols including ZigBee, IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART etc.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamura to include OFDM symbols as taught by Prakash for reliability, to ensure that each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively (See Prakash 0061 ). 

As per Claim 16 Shin-Prakash teaches the method according to claim 9, However Tamura does not explicitly disclose wherein the wireless communication system is a wireless industrial communication system.
Prakash teaches wherein the wireless communication system is a wireless industrial communication system (Paragraph 0060-0061 The UEs can be configured to communicate using OFDM communication signals with a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Preamble sequence generation and/or decoding, synchronization sequence generation and/or detection, control channel signal blind decoding, radio frequency shifting. The UEs may further directly exchange communication data via respective direct interfaces the interface  may be a WiFi based link or a personal area network (PAN) based link (e.g., IEEE 802.15.4 based protocols including ZigBee, IPv6 over Low power Wireless Personal Area Networks (6LoWPAN), WirelessHART etc.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamura to include OFDM symbols as taught by Prakash for reliability, to ensure that each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively (See Prakash 0061 ). 

Response to Argument(s)

Applicant's argument(s) filed on October September 23, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page  6 the Applicant argues in substance that: 

Remark:
(A) “Shin does not disclose that the pre-empting is done at the physical layer as recited in claim 1”.

Response:
In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Shin explicitly states how the physical layer is the first and lowest layer of the Open System Interconnection Model deals with bit-level transmission between different devices and supports electrical or mechanical interfaces connecting to the physical medium for synchronized communication. Figure 3 is a block diagram illustrating components of the physical layer in one embodiment. The Storage Link architecture specifies various communications techniques that can be combined to reduce the overall cost and increase the overall performance of communications. The Storage Link architecture defines a hierarchy of transport, link, and physical layers such that each layer in the hierarchy is aware of and can take advantage of characteristics of lower layers in the hierarchy. For example, the transport layer, which is responsible for handling packets, may receive signals from the link layer that indicate when an end of packet is received. 99functions of a higher layer. Example from Shin (Paragraph 0072  Each port may use a plesiosynchronous technique when receiving data and may share the same phase lock loop to control sampling of the received data. The Memory Link architecture may also use a physical layer D-C balancing technique that provides an additional driving of a communications link to offset the running disparity.)

Therefore Shin reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468